COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Kenneth Higby, M.D.

Appellate case number:    01-11-00946-CV

Trial court case number: 08-DCV-166064

Trial court:              268th District Court of Fort Bend County

Date motion filed:        September 20, 2013

Party filing motion:      Real Party in Interest

       It is ordered that the motion for rehearing is    DENIED           GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually       Acting for the Court

Panel consists of: Justices Keyes, Sharp, and Massengale


Date: November 19, 2013